COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-407-CV
 
RICHARD
AND ANN GREENE                                               APPELLANTS
 
                                                   V.
 
HAYES,
COFFEY & BERRY, P.C.                                               APPELLEE
 
                                               ----------
          FROM
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AJoint
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the
appellants, for which let execution issue.
PER CURIAM
PANEL D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:  January 26, 2006




[1]See Tex. R. App. P. 47.4.